John A. Fogleman, Justice, dissenting. I would grant the writ because I consider the facts and the evidence to be uncontested and find no substantial evidence that Mrs. Shoemaker is an agent of petitioner in the sense of Ark. Stat. Ann. § 27-610 (Repl. 1962). The rule applied in the cases cited in the majority opinion governs only those cases in which there is a contested question of fact or in which the fact finder may draw different inferences from undisputed evidence. See Arkansas Democrat v. Means, Judge, 190 Ark. 948, 82 S.W. 2d 856; Finley v. Moose, 74 Ark. 217, 85 S.W. 238. It seems to me that it should be a different matter in a case such as this and the writ should issue. Equitable Assurance Soc. v. Mann, 189 Ark. 751, 755 S.W. 2d 232. See also, 73 CJS 118, Prohibition § 37. I am authorized to state that Chief Justice Harris and Mr. Justice Jones join in this opinion.